DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 11 to 12 are objected to because of the following informalities:
Claim 11 is amended to depend upon independent claim 1, but independent claim 1 is cancelled.  This claim should depend upon independent claim 8, not independent claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor, at the time the application was filed, had possession of the claimed invention.
New dependent claim 23 sets forth limitations that are not fully supported by the originally-filed Specification.  Specifically, the claim sets forth “a first predetermined value”, “a second predetermined value”, “a third predetermined value”, and “a fourth predetermined value” that are in response to various combinations of first and second features “including a generalized concept and a same feature”, “including a generalized concept and not including the same feature”, one of the features including the generalized concept and another of the features not including the generalized concept, and “not including the generalized concept”.  Broadly, Applicant states that support for all of the new claims is provided by Page 4, Line 33 to Page 8, Line 15: Figure 3 of the Specification.  However, Applicant’s Specification, as originally filed, does not anywhere describe first, second, third, and fourth values.  The Specification, Page 6, Lines 22 to 32, appears to provide a closest embodiment related to these claim limitations, but does not go into sufficient detail to support all of these first value, second value, third value, and fourth value.  Here, Applicant’s Specification describes alternatives of ‘both present and matching’, ‘both present and not matching’, ‘both not present’, and ‘exactly one present’, where “a similarity score can be computed using rules and a point system for the individual determinations.”  This is explained as 5 points being added to a similarity score if a general concept is present and the anatomical statements match, and as 4 points being added to a similarity score if no anatomical structure is present in either statement.  The Specification, however, does not provide a sufficient description for all four of these predetermined values corresponding to the four alternatives of mapping results of independent claim 8.  That is, there are several examples of how points might be added to a similarity score, but there is not sufficient support that there are four predetermined values of how points might be added.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 13 to 14, 22 to 27, and 30 to 32 are rejected under 35 U.S.C. 103 as being unpatentable over Farooq et al. (U.S. Patent Publication 2015/0106125) in view of Patel et al. (U.S. Patent No. 8,589,424).
Concerning independent claims 8 and 31 to 32, Farooq et al. discloses a method, system, and computer program product for automated mapping of service codes in healthcare systems, comprising:
 “extracting first features of a first statement of a first finding code in a source vocabulary, extracting second features of a second statement of a second finding code in a target vocabulary” – a method for automatic mapping of semantics in healthcare involves accessing first transaction data of a first healthcare entity in a first database, the first transaction data corresponding to a collection of a first number of fields defined for a condition (“first features of a first statement”) using a first semantic system (“a source vocabulary”), and accessing second transaction data of a second healthcare entity in a second database, the second transaction data corresponding to a second semantic system (“a target vocabulary”) different than the first semantic system, and the second database comprising a second number of fields (“second features of a second statement”) using the second semantic system (¶[0007]); different health care providers may use different semantic systems including fields or service codes, and patient medical records may be organized differently using various combinations of fields or service codes (“a first finding code” and “a second finding code”) for storage of similar information related to similar conditions (¶[0031]); service codes are obtained from different medical entities (“a first finding code” and “a second finding code”); different systems may use different semantics (¶[0038]); fields, e.g., variables, and/or values used for a same thing or concept may be different for different semantic systems; some of the fields and/or variables may be the same, e.g., using ‘gender’ in both, but ‘heart attack’ and ‘cardiac event’ in different semantic systems (¶[0043]); here, a semantic system is ‘vocabulary’, so a first semantic system is “a source vocabulary” and a second semantic system is “a target vocabulary”; fields or variables of condition correspond to service codes for a first semantic system and a second semantic system; fields of transaction data, then, are ‘features of a statement of a finding code’ (“first features of a first statement of a first finding code” and “second features of a second statement of a second finding code”);
“wherein the source vocabulary and the target vocabulary include different vocabularies for a same observational or diagnostic statement” – one system may represent a gender field as Male, Female, or Unknown, another system may represent the fields of this field as M, F, Null, and still another system may represent values as 1, 2, and 0 (¶[0017]); patient information may include information collected over the course of a patient’s treatment, and may include specialty purpose diagnostic machines, laboratory test results, doctor’s progress notes, details about medical procedures, radiological reports, and specialist reports; patient medical records may be organized differently using various combinations of fields or service codes for storage of similar information related to similar conditions (¶[0031]); data related to patients includes data gathered in diagnosis and/or treatment of the patient; transaction data include physician notes, and lab reports gathered about the patient (¶[0039]); broadly, information gathered in diagnosis and lab reports gathered about the patient are an “observational or diagnostic statement”; if fields or service codes represent similar information related to similar conditions in first and second semantic systems, then they include “different vocabularies for a same observational or diagnostic statement”;
“identifying at least one concept from the extracted first and second features” – fields, e.g., variables, and/or values used for a same thing or concept may be different for the different semantic systems (¶[0043]); 
“generalizing the identified concept to determine a generalized concept” – there exists a conversion, i.e., a map, from System 1 representation into a ‘standard’ representation, and a similar map exists between a ‘standard’ representation and representation of System 2 (¶[0022]); transactions are translated to a semantic interoperable environment; local medical entity terms are semantically mapped to a standard; terms are mapped to an ontology or medical thesaurus (¶[0044]); relationship in an ontology or medical thesaurus may be used to show a strength, e.g., a probability of a same meaning (¶[0071]); here, an ontology or medical thesaurus provides a ‘standard’ representation of “a generalized concept”; 
“determining a mapping between the first statement of the source vocabulary and the second statement of the target vocabulary by comparing the extracted first and second features based on the generalized concept for the at least one concept identified from the extracted first and second features to match the extracted first and second features” – mapping may include accessing second transaction data of a semantic healthcare entity in a second database, the second transaction data corresponding to a second semantic system different from the first semantic system, the second database comprising a second number of fields using the second semantic system; distributions may be compared and a map relating the semantic systems may be generated (Abstract); semi-automated mapping of service codes in healthcare systems is provided; mappings of codes are created automatically or semi-automatically (¶[0002]); a map is a function of comparing a first number of fields using a first semantic system to information of a second number of fields using a second semantic system (¶[0007] - ¶[0009]);
 “computing a similarity score between the first statement of the source vocabulary and the second statement of the target vocabulary based on the result of the mapping and a point system” – calculated distributions are compared, where a comparison may include calculating a statistical similarity (“computing a similarity score between the first statement of the source vocabulary and the second statement of the target vocabulary based on the result of the mapping”); various measures of similarity may be used; a distribution or distributions with a greatest similarity, i.e., least distance, are more likely to be associated with the same meaning, e.g., same variable or value; if D2 is more similar to D3 than D1 is to D3, then the field of value for which D3 is calculated is more likely to mean the same or be the same as the field for which D2 was calculated (¶[0057]); a weight of a strength may be altered; a relationship in an ontology or text matching may be used to show if a strength, e.g., a probability of proper linking or a same meaning, should be increased or decreased; an amount of increase or decrease may be based on statistics (¶[0071]); a processor creates links using similarity of distribution of the values and/or variables in the set of medical data (¶[0092]); implicitly, a similarity provides a “score” and “a point system”; that is, a similarity can be represented as ‘points’, where more points correspond to a higher similarity; alternatively, increasing or decreasing weight for a strength provides “a point system”;
“presenting the first statement on a display device; presenting the second statement with the similarity score on the display device” – existing mappings that are created manually may be corrected; any differences are highlighted for user decision; a created map is output (¶[0072] - ¶[0073]); formatting is provided for presentation of data; output solicits user selection of possible links; any number of possible links or hypotheses for a given variable or value may be output; one link has a 45% probability and another link has a 55% probability, where a threshold to establish a link is 90%; human intervention is used to manually create the link; both possible links, including a descriptor or extracts from the transaction data, e.g., sample messages, are output to a user; using check boxes, graphics programming, or a user interface, a user is solicited to select one of the links and not another (¶[0075] - ¶[0076]); here, outputting links to a user is “presenting the first statement on a display device” and “presenting the second statement on the display device”; that is, outputting on user interface is ‘presenting on a display device’; a probability of 45% or 55% corresponds to “the similarity score”; this probability appears to be displayed to the user for each possible link (“presenting . . . with the similarity score on the display device”).
Concerning independent claims 8 and 31 to 32, Farooq et al. discloses all of the limitations of these independent claims, but omitting limitations of “wherein a result of a mapping is from a group of possible outcomes consisting of: the first and second features include the generalized concept and the first and second features include a same feature, the first and second features include the generalized concept and the first and second features do not include the same feature, the first features include the generalized concept and the second features do not include the generalized concept or the second features include the generalized concept and the first features do not include the generalized concept, and the first and second features do not include the generalized concept”.  However, this limitation is drafted using claim language directed to “from a group of possible outcomes consisting of:”.  This claim language, then, only literally requires one of the four alternatives to be taught by the prior art because “from a group of possible outcomes consisting of” sets up a Markush Group.
Concerning independent claims 8 and 31 to 32, Patel et al. teaches whatever limitations that are omitted by Farooq et al.  Generally, Patel et al. teaches translation of medical codes from one medical-concept code to another, where a source codeword is translated to a corresponding target codeword with underlying medical concepts used to identify candidate target codewords of another medical-concept code.  Different weighting-based criteria are then employed to select a target codeword from a candidate target codeword.  (Abstract; Column 2, Lines 55 to 67)  A first column of entries 202 represents a first medical-concept code and a second column of entries 204 represents a second medical concept code.  Two different related codewords include a first codeword selected from an ICD-9 medical-concept code and a second codeword selected from an ICD-10 medical-concept code.  (Column 3, Lines 34 to 45: Figures 2A to 2B)  Table 1 illustrates medical concepts associated with codeword entries for diabetes.  (Column 5, Lines 22 to 37: Table 1)  Specifically, a process compares a first codeword 802, or source codeword (“first features of a first statement . . . in a source vocabulary”), of a first medical-concept code (“of a first finding code”), or source code, to a target codeword 804 of a second medical-concept code, or target codeword (“second features of a second statement . . . in a target vocabulary”).  A value ‘totalNum’ is the total number of different distinct concepts associated with either or both of the source codeword and the target codeword.  The value ‘numLost’ is the number of concepts associated with the source codeword that are not also associated with the target codeword.  The value ‘numAssumed’ is the number of medical concepts associated with the target codeword but not associated with the source codeword.  The value ‘numMatched’ is the number of distinct concepts associated with the source codeword and the target codeword.  (Column 7, Line 26 to Column 8, Line 34: Figure 8)  Here, Patel et al. teaches at least “the first and second features include the generalized concept and the first and second features include a same feature” as ‘numMatched’ which represents a number of distinct concepts associated with both the source codeword and the target codeword.  Similarly, Patel et al. teaches at least “the first features include the generalized concept and the second features do not include the generalized concept or the second features include the generalized concept and the first features do not include the generalized concept” as ‘numLost’ and ‘numAssumed’ which represent a number of concepts associated with a source codeword but not also associated with a target codeword and a number of concepts associated with a target codeword but not also associated with a source codeword.  That is, Applicant’s Markush Group set forth by the independent claims is met for at least two alternatives taught by Patel et al.  Additionally, a matching operation returns a numeric match value that indicates a degree to which a target codeword matches a source codeword.  (Column 9, Lines 49 to 54)  This matching value corresponds to “a similarity score”.  An objective is to provide more accurate and reliable translations of codewords with underlying medical concepts.  (Abstract; Column 2, Lines 5 to 21)  It would have been obvious to one having ordinary skill in the art to map medical codewords for first and second features that include a same generalized concept or first and second features that differ as to including the generalized concept as taught by Patel et al. with automated mapping of service codes in healthcare systems of Farooq et al. for a purpose of providing a more accurate and reliable translation of codewords with underlying medical concepts.

Concerning claim 13, Farooq et al. discloses that transaction data is a service code for medical statements (“wherein the first statement of the source vocabulary and the second statement of the target vocabulary comprise codified medical statements”), e.g., an order for ‘white blood cell count measured using flow cytometric analysis’ may be represented as ‘CBC’ in an OBR field and as ‘WBC’ in the corresponding OBX 3 value.  (¶[0017])  Similarly, Patel et al. teaches translating medical codes from a source codeword to a target codeword.  (Abstract)
Concerning claim 14, Farooq et al. discloses that formatting may be provided for presentation of data.  Output solicits user selection of possible links.  More than one hypothesis may be plausible, and a number of possible links or hypotheses may be output, e.g., two to five.  Human intervention may be used to manually create the link.  Using check boxes, graphic programming, or a user interface, a user is solicited to select one of the links and not the other.  A human has simply to verify amongst a limited set by a selection.  (¶[0075] - ¶[0076])  Here, verifying a link in a mapping from a number of possible links is equivalent to “confirm the determined mapping . . . in response to an input from an input device.”  
Concerning claims 22 to 23, Patel et al. teaches “a group of different outcomes of the result” as represented by values ‘numLost’, ‘numAssumed’, and ‘numMatched’.  (Column 8, Lines 1 to 34)  Then, a matching operation provides a numeric value that indicates a degree to which a target codeword matches a source codeword as ‘matchValue’, which is a function of ‘numLost’, ‘numAssumed’, ‘numMatched’, and weight values for ‘weightMatchedF’, ‘weightMatchedR’, and ‘weightTotal’.  (Column 9, Lines 49 to 65)  A calculation numeric value of a match, ‘matchValue’, provides “a point system assigns a different value for each outcome” of a group that includes ‘numLost’, ‘numAssumed’, ‘numMatched’.  Patel et al., then, teaches at least “a first predetermined value in response to the first and second features including the generalized concept and the same feature” for ‘numMatched’ and “a third predetermined value in response to the first features including the generalized concept and the second features not including the generalized concept or the second features including the generalized concept and the first features not including the generalized concept” for ‘numLost’ and ‘numAssumed’.  
Concerning claims 24 to 25, Farooq et al. discloses that a map is created using statistical information.  (¶[0054])  Statistics are derived from distributions of information in transaction data.  (¶[0055])  Statistical similarity is calculated as a difference in means, differences in standard deviations, chi-square, Kullback-Leiber (KL) divergence, correlation, or various measures of similarity (“computing the similarity score based on a statistical model”).  (¶[0057])  Statistics of occurrence may be used to create the map.  (¶[0059])  Unsupervised or semi-supervised machine learning is used to create a map with one or more links.  Similarity or links forming the map are learned by a processor, and machine learning indicates a strength, e.g., a probability, similarity, or distance, of a link (“computing a similarity based on a machine learning model”).  (¶[0066] - ¶[0070])  
Concerning claim 26, Farooq et al. discloses that selection may be used as an input in further learning so that the same information is more likely linked to other map creations or updates.  (¶[0076])  At any given time a new medical entity is to be added to an existing system, and transaction data from the new medical entity is used to create a distribution.  By comparing the new distributions to existing distributions from other medical entities, a hypothesis mapping is provided for any sufficiently close matches.  (¶[0079])  Farooq et al., then, discloses “computing a similarity score based on a prior mapping of another vocabulary” because existing mappings are used to provide new mappings.  
Concerning claim 27, Farooq et al. discloses that a medical condition may include heart failure or pneumonia (“a pathology”) (¶[0026]); patient information may include information collected over the course of a patient’s treatment, and may include specialty purpose diagnostic machines, laboratory test results (“a finding”), doctor’s progress notes, details about medical procedures, radiological reports, and specialist reports; patient medical records may be organized differently using various combinations of fields or service codes for storage of similar information related to similar conditions (¶[0031]); data related to patients includes data gathered in diagnosis and/or treatment of the patient; transaction data include physician notes, and lab reports gathered about the patient (¶[0039]).  Broadly, laboratory test results are “a finding” and a diagnosis of heart failure or pneumonia is “a pathology” (“wherein the generalized concepts comprise at least one selected from a group comprising of”).
Concerning claim 30, Farooq et al. discloses these limitations because they merely represent an iteration of additional finding codes (“at least one other finding code in the target vocabulary”).  Mainly, these claim limitations simply repeat many of the limitations of the independent claim.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Farooq et al. (U.S. Patent Publication 2015/0106125) in view of Patel et al. (U.S. Patent No. 8,589,424) as applied to claim 8 above, and further in view of Szulczewski et al. (U.S. Patent No. 10,664,862).
Farooq et al. omits “filtering, prior to extracting features at least one of the source vocabulary and the target vocabulary according to statistical information to exclude finding codes failing to satisfy a predetermined threshold.”  However, it is known in the prior art of natural language processing to perform pre-processing of linguistic data to remove common stop words that have a very high frequency of occurrence and to remove uncommon words that a very low frequency of occurrence.  
Specifically, Szulczewski et al. teaches topic inference based on contextual content, where an expansive feature set is constructed programmatically by performing natural language processing on the raw content.  A feature set is groomed and updated programmatically on an ongoing basis to focus on a set of features likely to be used to describe content, by using thresholds and filtering to ignore words and phrases that occur in only a relatively small number of documents or that do not continue to be used over time.  Determined features are mapped to a highly granular set of topics.  (Column 3, Lines 4 to 14: Figure 2: Step 206)  Terms are extracted from input text to generate features, e.g., words and phrases believed to have or impart meaning.  (Column 3, Lines 54 to 56: Figure 4: Step 404)  Szulczewski et al., then, teaches “filtering, prior to extracting the features . . . according to statistical information to exclude . . . failing to satisfy a predetermined threshold” by filtering words and phrases in a feature set that do not meet a threshold number of occurrences in documents.  Here, “statistical information” is that the words and phrases only occur in a small number of documents as compared to a threshold.  An objective is to infer topics programmatically and directly from content of a display page as opposed to relying on human editors to create a limited, hierarchical set of topics, and to obtain an expansive set of more granular topics that will be of interest to a user.  (Column 6, Lines 15 to 29)  It would have been obvious to one having ordinary skill in the art to filter words in a feature set that do not meet a threshold as taught by Szulczewski et al. to provide automated mapping of service codes in healthcare systems in Farooq et al. for a purpose of creating a limited set of more granular topics that will be of interest to a user. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Farooq et al. (U.S. Patent Publication 2015/0106125) in view of Patel et al. (U.S. Patent No. 8,589,424) as applied to claim 8 above, and further in view of Lipscher et al. (U.S. Patent Publication 2005/0107672).
Farooq et al. discloses that a thesaurus may be used to logically rule in or rule out links or to weight links more or less likely based on descriptors with words that are synonyms.  (¶[0060])  A rule of pregnancy tests only for female may rule out particular combinations or deal with common errors in statistics based linking.  (¶[0071])  However, Farooq et al. does not expressly disclose “converting a set of rules for the first finding code in the source vocabulary to a set of rules for the second finding code in the target vocabulary according to the determined mapping.”  Still, Lipscher et al. teaches a disease management algorithm that includes a conversion module based on a controlled medical vocabulary.  (¶[0007])  A controlled medical vocabulary defines a unique word or identifier to each unique significant medical concept.  A controlled medical vocabulary may map ‘elevated temperature’, ‘feels warm’, and ‘fever’ to the term ‘fever’.  (¶[0030])  A conversion module converts rules between vocabularies, and maps a table of rules to specific conditions, e.g., a finding that corresponds to one or more controlled medical vocabulary elements corresponding to ‘patient not expected to survive six months’, to a single code for a concept.  The system downloads a set of rules and converts these rules to one or more disease management algorithms.  (¶[0052] - ¶[0053])  Lipscher et al., then, teaches “converting a set of rules . . . in the source vocabulary to a set of rules . . . in the target vocabulary according to the determined mapping.”  An objective is to provide an improved system of disease management that integrates algorithms into a physician’s workflow.  (¶[0006])  It would have been obvious to one having ordinary skill in the art to convert a set of rules from a source vocabulary to a set of rules in a target vocabulary as taught by Lipscher et al. to provide automated mapping of service codes in healthcare systems in Farooq et al. for a purpose of improving a system of disease management that integrates algorithms into a physician’s workflow. 

Claims 11 to 12 are rejected under 35 U.S.C. 103 as being unpatentable over Farooq et al. (U.S. Patent Publication 2015/0106125) in view of Patel et al. (U.S. Patent No. 8,589,424) as applied to claim 8 above, and further in view of Klinkner et al. (U.S. Patent Publication 2009/0157599).
Concerning claim 11, Patel et al. arguably discloses “wherein the matching includes a word overlap ratio computed between words or phrases of the compared extracted features” because ‘numLost’, ‘numAssumed’, and ‘numMatched’ represent a count of a number of distinct concepts that are the same between a source codeword and a target codeword.  (Column 8, Lines 1 to 34)  However, Klinkner et al. teaches that a pair of queries may be analyzed to determine whether those queries have the same mission or the same goal.  (Abstract)  Specifically, a number of words in common (commonw) 610 may be a measure of the similarity between queries based on the number of words that the queries have in common.  A pair of queries are compared and it is determined how many words are common to both queries.  A query ‘yahoo site’ and ‘yahoo web site’ have two words in common.  The ratio of words in common (wordr) may be a measure of the similarity between queries based on the number of words that the queries have in common divided by the total number of words, e.g., as by the Jaccard distance.  Here, ‘yahoo site’ and ‘yahoo web site’ have two words in common between a total of three words, so the ratio of words in common would be two-thirds.  The ratio of words in common 612 may be calculated from a count(q1, wi) of the number of occurrences of word wi in a first query q1 and a second query q2.  (¶[0056]: Figure 6: 610 and 612)  An objective is to calculate similarities between queries based on word and character edit features to determine common goals and/or missions.  (¶[0053]: Figure 4)  It would have been obvious to one having ordinary skill in the art to calculate ‘numLost’, ‘numAssumed’, and ‘numMatched’ of Patel et al. according to a word overlap ratio as taught by Klinkner et al. for a purpose of determining similarities between queries based on word and character edit features.
Concerning claim 12, Klinkner et al. teaches that a ratio of words in common (wordr) may be a measure of the similarity between queries based on the number of words that the queries have in common divided by the total number of words, e.g., as by the Jaccard distance.  Here, ‘yahoo site’ and ‘yahoo web site’ have two words in common between a total of three words, so the ratio of words in common would be two-thirds.  The ratio of words in common 612 may be calculated from a count(q1, wi) of the number of occurrences of word wi in a first query q1 and a second query q2.  (¶[0056]: Figure 6: 610 and 612)  Here, a ratio of words in common (wordr) that is a measure of the similarity between queries based on the number of words that the queries have in common divided by the total number of words is “comparing the ratio as a number of unique words or phrases that are in common . . . divided by a number of unique words or phrases”.  That is, a word overlap ratio is normalized by a total number of words in a first query and a second query (“the statement and the second statement”).

Claims 15 and 21 rejected under 35 U.S.C. 103 as being unpatentable over Farooq et al. (U.S. Patent Publication 2015/0106125) in view of Patel et al. (U.S. Patent No. 8,589,424) as applied to claims 8 and 14 above, and further in view of Cox et al. (U.S. Patent Publication 2017/0235887).
Arguably, Farooq et al. discloses a limitation of “applying the confirmed mapping to the target vocabulary, which modifies the second statement” because a human can verify among a limited set of links.  (¶[0076])  That is, verification of a link by a human, ‘confirms a mapping’, and this updated mapping ‘modifies the second statement’.  However, Farooq et al. does not expressly disclose “displaying a message indicating the mapping has been applied to the target vocabulary to modify the second statement”, but this might appear to be implicit after a user verifies a mapping and the mapping is output to a user.  Anyway, Cox et al. teaches whatever limitations might be omitted by Farooq et al.  Generally, Cox et al. teaches mapping local medical codes to standardized medical codes.  (Abstract)  An annotation is provided in electronic medical record information that a mapping has occurred.  (¶[0020])  If a confidence level is not high enough, the human confirmation of the mapping may be solicited by providing a suggestion to a subject matter expert (SME) to confirm/reject the mapping.  (¶[0023])  A mapping is performed and the mapped instances of medical codes are added to patient information in replacement of the original local medical code instances when storing the patient information (“modifies the second statement”).  (¶[0070])  Medical code mapping rule generation engine 413 provides logic for adding to and/or replacing medical code mapping rules.  Alert/notification engine 414 generates alerts/notifications that are sent for viewing by a subject matter expert SME 480 (“displaying a message”) as information indicating that a potential medical code mapping is to be added/replaced (“indicating the mapping has been applied to the target vocabulary to modify the second statement”).  Validation engine 315 updates the medical code mapping rules repositories to make the corresponding medical code mapping rules as valid/invalid to obtain feedback from SME 480.  (¶[0081] - ¶[0083]: Figure 4)  An objective is to perform cognitive mapping and validation of medical codes across medical systems.  (¶[0001])  It would have been obvious to one having ordinary skill in the art to apply a confirmed mapping to modify a statement and display a message indicating a mapping is applied as taught by Cox et al. in an automated mapping of service codes in healthcare systems in Farooq et al. for a purpose of performing cognitive mapping and validation of medical codes across medical systems.  

Claims 28 to 29 are rejected under 35 U.S.C. 103 as being unpatentable over Farooq et al. (U.S. Patent Publication 2015/0106125) in view of Patel et al. (U.S. Patent No. 8,589,424) as applied to claim 8 above, and further in view of Mejias (U.S. Patent Publication 2017/0372442).
Farooq et al. discloses rules for determining a strength of a relationship as a similarity.  (¶[0071])  However, Farooq et al. does not expressly disclose “receiving a user input to create or modify a rule governing use of a second statement” and “wherein the input indicates a user selected Boolean operator from a set of user selectable Boolean operators.”  However, Boolean operators are well known in modifying search queries.  Still, Mejias teaches a healthcare workflow system that includes a workflow designer interface providing visual elements to create and update rules contained in a set of rules to be executed upon healthcare data.  (Abstract)  Figure 14 depicts a data structure for a rules table, where each rule includes an active status as a boolean value representing whether the rule should run or not.  Rules are created and modified using a workflow designer interface.  (¶[0223] - ¶[0224]: Figure 14)  Mejias, then, teaches that user input to modify a rule can be performed through a user interface, and that a rule can be selected by Boolean values.  An objective is to improve patient safety and health outcomes that reduces a margin of human error and the time associated with performing the tasks.  (¶[0003])  It would have been obvious to one having ordinary skill in the art to enable user input to create and modify a rule by selected Boolean operators as taught by Mejias with an automated mapping of service codes in healthcare systems in Farooq et al. for a purpose of improving patient safety and health outcomes that reduces a margin of human error and time associated with performing the tasks.  

Response to Arguments
Applicant's arguments filed 12 April 2022 have been fully considered but are moot in view of new grounds of rejection as necessitated by amendment.
Applicant provides extensive amendments to independent claim 8, adds corresponding independent claims 31 to 32, and new dependent claims 21 to 29.  Applicant presents arguments directed against the prior rejection of the independent claim as being obvious under 35 U.S.C. §103 over Ogren et al. (U.S. Patent Publication 2014/0067728) in view of Farooq et al. (U.S. Patent Publication 2015/0106125).  Generally, Applicant’s argument is that the prior art does not disclose or teach the new limitations of independent claims 8 and 31 to 32.  
Applicant cancels the non-elected claims.
Applicant attempts to overcome a claim objection by amending dependent claim 11 to change “matching” to “mapping”.  This would overcome the objection, but a claim dependency is somewhat inexplicably changed from independent claim 8 to independent claim 1.  However, independent claim 1 is cancelled.  Accordingly, a new claim objection is being applied.
Applicant’s amendments necessitate new grounds of rejection for dependent claim 23 under 35 U.S.C. §112(a).  Generally, new dependent claim 23 is maintained to provide an embodiment that is more specific than is reasonably described in the originally-filed Specification.  The Specification, Page 6, Lines 22 to Line 32, appears to provide a closest description, but does not reasonably support this more specific embodiment.  
New grounds of rejection are set forth as directed to independent claims 8 and 31 to 32 being obvious under 35 U.S.C. §103 over Farooq et al. (U.S. Patent Publication 2015/0106125) in view of Patel et al. (U.S. Patent No. 8,589,424).  Patel et al. is maintained to teach at least the new limitations directed to “a result of a mapping is from a group of possible outcomes consisting of:” four alternatives of first and second features including a same generalized concept or not including the same generalized concept, and the first and second features including the same features or not including the same features.  Applicant’s result “from a group of possible outcomes” is being construed as a Markush Group.  Patel et al. teaches at least two of these alternatives at Column 8, Lines 1 to 34, where source codewords and target codewords – corresponding to features – are matched with concepts.  The rejection no longer relies upon Ogren et al.  However, rejection of some of the dependent claims continues to rely upon Szulczewski et al. (U.S. Patent No. 10,664,862) and Klinkner et al. (U.S. Patent Publication 2009/0157599).  New grounds of rejection are necessitated for new dependent claims as being obvious under 35 U.S.C. §103 further in view of Lipscher et al. (U.S. Patent Publication 2005/0107672), Cox et al. (U.S. Patent Publication 2017/0235887), and Mejias (U.S. Patent Publication 2017/0372442).  All of these new grounds of rejection are necessitated by amendment.
Applicant should be advised that there is a considerable quantity of prior art in this area of translating between medical codes.  This Office Action is NON-FINAL.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.
Masarie, Jr. et al., Phillips, Rao, Lee et al., and Venkat et al. disclose related prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN LERNER whose telephone number is (571) 272-7608.  The examiner can normally be reached Monday-Thursday 8:30 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571) 272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN LERNER/Primary Examiner
Art Unit 2657                                                                                                                                                                                                        
May 23, 2022